DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/04/2021 has been entered and considered by Examiner. Claims 21-40 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Parker on 02/02/2022.
The application has been amended as follows:
Title: -- OPTIMIZING PICKUP LOCATIONS FOR TRANSPORTATION REQUESTS BASED ON A CONFIDENCE SCORE FOR A CONTEXT INFORMATION --
Allowable Subject Matter
Claims 21-40 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Memon discloses (Figs. 3-11) a system comprising: 
	at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor [0095-97], cause the system to: 
	display, by a requester device, a graphical user interface for selecting a pickup location for a transportation request, the graphical user interface comprising an interactive map and a 
	modify the location of the user-selected location indicator within the interactive map based on detecting a touch gesture directed to the graphical user interface (Changing the destination/pickup based on new location by touching item 715 on Fig. 7, map shows updated/changed pick-up location along with auxiliary data based on Fig. 8) [0080-81, 0086, 0063]; and 
	based on receiving the touch gesture and modifying the location of the user-selected location indicator within the interactive map, providing, for simultaneous display with the user–selected location indicator within the interactive map, a potential pickup location indicator positioned at a potential pickup location within the interactive map that is different than the modified location of the user-selected location indicator (Changing the destination/pickup based on new location by touching item 715 on Fig. 7, map shows updated/changed pick-up location along with auxiliary data based on Fig. 8) [0086, 0080-81, 0063], 
	Meyer discloses user–selected location indicator is represented by a user–selected location indicator pin (Fig. 1; 122C, 158) [0005, 0063, 0037, 0044-46].
display, by a requester device, a graphical user interface for selecting a pickup location for a transportation request, the graphical user interface comprising an interactive map and a user-selected location indicator pin corresponding to a location within the interactive map (Figs. 3A-3B; step 302) [0062-63]; 
	modify the location of the user-selected location indicator pin within the interactive map based on detecting a touch gesture directed to the graphical user interface (Changing the destination/pickup based on new location by drag and drop pin on Fig. 1 and 3B, map shows 
	based on receiving the touch gesture and modifying the location of the user-selected location indicator pin within the interactive map, providing, for simultaneous display with the user–selected location indicator pin within the interactive map, a potential pickup location indicator positioned at a potential pickup location within the interactive map that is different than the modified location of the user-selected location indicator pin (Changing the destination/pickup based on new location by drag and drop pin on Fig. 1 and 3B, map shows updated/changed pick-up location along with auxiliary data based on Fig. 1) [0081-83, 0063].
	Badalamenti discloses where the potential pickup location is based on at least one prior pickup location corresponding to at least one prior transportation request [0005-7, 0044, 0055];
	Yamashita discloses determining a confidence score indicating a level of confidence that the modified location of the user-selected location indicator pin corresponds to the potential pickup location [0039-40, 0046, 0049]; and 
in response to detecting a release of the touch gesture and based on the confidence score, snapping the user-selected location indicator pin to the potential pickup location by automatically moving the interactive map to align the user-selected location indicator pin with the potential pickup location indicator [0039-40, 0046, 0049].
	However, all cited prior arts of record fail to disclose in claims 21, 28, and 34 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 12/03/2021.
Inquiries 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642